STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                       UNPUBLISHED
In re VERDUZCO, Minors.                                                August 25, 2015

                                                                       No. 325952
                                                                       Allegan Circuit Court
                                                                       Family Division
                                                                       LC No. 13-052472-NA


Before: RONAYNE KRAUSE, P.J., and GLEICHER and STEPHENS, JJ.

PER CURIAM.

        Respondent-father appeals as of right the January 20, 2015 order terminating his parental
rights to the minor children under MCL 712A.19b(3)(a)(ii) (desertion), (c)(i) (conditions of
adjudication continue to exist), (c)(ii) (failure to rectify other conditions), (g) (failure to provide
proper care and custody), (h) (parent incarcerated), and (j) (reasonable likelihood that child will
be harmed if returned to the parent). We affirm.

       Father lived with mother and their two minor children intermittently until April 2012.
Father and mother were not married. In April 2012, mother obtained a personal protection order
(PPO) preventing father from contacting her or the children. At that time, mother was diagnosed
with brain cancer. Mother and the children moved in with mother’s parents in March 2013.
Mother died in August 2013, and the children thereafter remained in the home of their
grandparents. The trial court assumed jurisdiction over the children on January 14, 2014. On
January 20, 2015, the trial court terminated father’s parental rights to the minor children.

        “In order to terminate parental rights, the trial court must find by clear and convincing
evidence that at least one of the statutory grounds for termination in MCL 712A.19b(3) has been
met.” In re VanDalen, 293 Mich. App. 120, 139; 809 NW2d 412 (2011). If this Court concludes
that the trial court did not clearly err in finding one statutory ground for termination, this Court
does not need to address the additional grounds. In re HRC, 286 Mich. App. 444, 461; 781 NW2d
105 (2009).

        With regard to MCL 712A.19b(3)(c)(ii), the trial court found that the other condition was
father’s substance abuse. The trial court found that father was given a reasonable amount of time
to address this condition, but he failed to address it and there was no reasonable likelihood that
father would rectify his substance abuse within a reasonable time considering the minor
children’s ages. We agree.



                                                 -1-
        Father’s substance abuse was a condition sufficient to cause the minor children to come
within the court’s jurisdiction.1 MCL 712A.2(b)(2). At the February 18, 2014 dispositional and
reimbursement hearing, caseworker Jonathan Bates testified that he recommended that father
undergo an assessment for substance abuse. Bates testified that he made a referral for father to
undergo a substance-abuse assessment. The trial court adopted the services that Bates
recommended. Father was present at this hearing. On May 8, 2014, the Department of Health
and Human Services (DHHS)2 reported that father was referred to an organization to undergo
substance-abuse evaluation and participate in drug screening. Therefore, father “received
recommendations to rectify” his substance abuse and received “notice and a hearing” with regard
to his substance abuse. MCL 712A.19b(3)(c)(ii). However, the evidence supported that father
never participated in any services offered in the proceeding. He admitted to using
methamphetamine twice in June 2014, and he was arrested that month for operating or
maintaining a methamphetamine laboratory. Father never demonstrated that he was committed
to sobriety or would be able to maintain the same outside of confinement. In fact, at the
termination hearing, he stated that he did not think methamphetamine was worse than alcohol
and did not participate in services while not incarcerated because he did not think he needed
them. We conclude that the trial court did not clearly err in finding that father had a reasonable
time to rectify his substance abuse problem, failed to rectify the problem, and that there was no
“reasonable likelihood that” father’s substance abuse would be “rectified within a reasonable
time considering” the minor children’s ages. MCL 712A.19b(3)(c)(ii).

         In addition, father’s argument that the DHHS failed to make reasonable efforts to assist
with transportation to enable him to participate in services is without merit. “When a child is
removed from a parent’s custody, the agency charged with the care of the child is required to
report to the trial court the efforts made to rectify the conditions that led to the removal of the
child.” In re Plump, 294 Mich. App. 270, 272; 817 NW2d 119 (2011). Thereafter, “[a trial] court
is not required to terminate parental rights if the State has not provided to the family of the child .
. . such services as the State deems necessary for the safe return of the child to the child’s home.”
In re Rood, 483 Mich. 73, 104; 763 NW2d 587 (2009) (citations and quotation marks omitted).
“The adequacy of the petitioner’s efforts to provide services may bear on whether there is
sufficient evidence to terminate a parent’s rights.” Id. at 89.

        Father gave no indication until the May 14, 2014 disposition review hearing that his lack
of transportation was the cause of his inability to participate in services. At that hearing, Sarah
Zuidema of Bethany Christian Services (BCS) indicated that she could provide father with bus
passes. Bates had previously also told father that he could provide him with gas cards. In May
2014, the trial court asked DHHS and BCS to pursue in-home services for father and provide
him with transportation assistance. Father never availed himself of the use of gas cards, and was


1
  The condition that led to adjudication was father’s incarceration and the court found that
substance abuse was the underlying reason for the incarceration.
2
 The Department of Human Services initiated this case, but it has since been merged into the
newly created Department of Health and Human Services (DHHS). We therefore refer to the
newly formed Department in this opinion.


                                                 -2-
arrested before in-home services were pursued. Further, although father testified that he did not
have a vehicle and lived in an area without public transportation, there is no indication that he
made any attempt to find a way to attend services. To the contrary, he failed to return telephone
calls from DHHS and became angry and agitated when confronted with his treatment plan.
Moreover, the fact that father was able to manufacture methamphetamine—an offense to which
he pled guilty in November 2014—indicates that he was not without means of transportation.
“While the D[H]HS has a responsibility to expend reasonable efforts to provide services to
secure reunification, there exists a commensurate responsibility on the part of [father] to
participate in the services that are offered.” In re Frey, 297 Mich. App. 242, 248; 824 NW2d 569
(2012). Because efforts were made to assist father with transportation, yet there is no evidence
that father made an effort to participate in the services, he failed to establish plain error with
regard to reasonable efforts made to assist him with transportation. Id.; In re Utrera, 281 Mich
App 1, 8; 761 NW2d 253 (2008).

         Additionally, we find no merit in father’s argument—which he makes repeatedly
throughout his brief on appeal—that the trial court clearly erred in terminating his rights because
he had family members able and willing to care for the minor children. Father gave no
indication whatsoever that he had family members willing to care for them until he testified at
the January 20, 2014 termination hearing that he had two cousins and aunts who could care for
the children. Nothing was known about these relatives, and at no time did they step forward to
assist father or attempt to obtain care and custody of the children. Moreover, father testified that
his relatives were available in the event that placement with the grandparents did not work out.
The minor children had been living with their maternal grandparents since March 2013. Father
did nothing to facilitate that placement, but agreed that it was a good placement for the children
and that they were doing well there. Therefore, the trial court did not err when it terminated
father’s rights despite his last minute testimony regarding relatives that could potentially care for
the children. Because one statutory ground for termination was clearly met, we do not address
the other grounds, In re HRC, 286 Mich. App. at 461, beyond indicating that there was clear and
convincing evidence to also support termination under (c)(i), (g), (h), and (j).

        “Once a statutory ground for termination has been proven, the trial court must find that
termination is in the child’s best interests before it can terminate parental rights.” In re
Olive/Metts, 297 Mich. App. 35, 40; 823 NW2d 144 (2012) (citations omitted). “[W]hether
termination of parental rights is in the best interests of the child[ren] must be proved by a
preponderance of the evidence.” In re Moss, 301 Mich. App. 76, 90; 836 NW2d 182 (2013). We
review for clear error the trial court’s determination regarding best interests. In re Olive/Metts,
297 Mich. App. at 40. When considering best interests, the focus is on the child rather than the
parent. In re Moss, 301 Mich. App. at 87. The trial court should consider all available evidence
to determine the child’s best interests, In re Trejo, 462 Mich. 341, 356; 612 NW2d 407 (2000),
and may consider such factors as “the child’s bond to the parent, the parent’s parenting ability,
the child’s need for permanency, stability, and finality, and the advantages of a foster home over
the parent’s home,” In re Olive/Metts, 297 Mich. App. at 41-42 (internal citations omitted). Other
factors that the trial court can consider include how long the child lived in foster care or with
relatives, the likelihood that “the child could be returned to [the] parent[’s] home within the
foreseeable future, if at all[,]” and compliance with the case service plan. In re Frey, 297 Mich
App at 248-249.


                                                -3-
         The trial court did not clearly err in finding that the best interests of the children weighed
in favor of them remaining with their grandparents because they had lived with their
grandparents since before mother died, father had poor parenting skills, and the children needed
stability which father could not provide. Father testified that before the PPO was initiated in
2012, he lived with mother and the children only intermittently. There is evidence that he
physically abused mother. He was incarcerated twice for methamphetamine-related offenses and
was imprisoned with a 51-month sentence at the time of termination for a methamphetamine
conviction to which he pled guilty. He admitted to abusing substances and to being chronically
unemployed. All evidence regarding the children’s status with their grandparents indicate that
they were happy living there, were in good physical and mental health, and were having all their
needs met. The grandparents wished to adopt the children. When examining the children’s need
for permanency, stability, finality, and how long they lived with their grandparents, the trial court
did not clearly err in finding that their best interest was in terminating father’s rights and in
remaining with their grandparents. In re Olive/Metts, 297 Mich. App. at 41-42; In re Frey, 297
Mich. App. at 248-249; In re Moss, 301 Mich. App. at 90.

        Further, father’s failure to comply with services indicated that the children’s best interests
were in termination. As discussed, evidence overwhelmingly shows that father failed to
participate in any of the offered services and, even if transportation inhibited him from
participating, there is no indication that he took any measures whatsoever to resolve that problem
despite offers of help. Finally, the trial court found the children were more bonded to their
grandparents than to father. The court noted that the oldest child may have some memory of her
father, but that the grandparents were living with and raising the children since the time when the
mother became ill, and therefore, any bonding strongly favored the grandparents. The evidence
of record suggests to us that there was no bond with father. Father saw neither of them for a long
time and to the extent they spoke of him at all, they expressed only fear of him. Therefore, this
factor also weighs in favor of their best interest being termination. In re Olive/Metts, 297 Mich
App at 41-42. In sum, there is far more than a preponderance of the evidence to suggest that
termination was in the children’s best interests; therefore, the trial court did not clearly err in so
finding. In re Moss, 301 Mich. App. at 90.

       Affirmed.

                                                               /s/ Amy Ronayne Krause
                                                               /s/ Elizabeth L. Gleicher
                                                               /s/ Cynthia Diane Stephens




                                                 -4-